          Case 1:20-cr-00162-JPO Document 27 Filed 09/11/20 Page 1 of 2




                        WILLIAM M. BUTLER, JR.
                                             Lawyer
                                Website: www.kycriminallawyer.com

                                  Email: wmb@kycriminallawyer.com

                                       KAREN J. BELL, Paralegal
                                 Email: karenbell@kycriminallawyer.com


                             500 West Jefferson Str. #1520
                              Louisville, Kentucky 40202
                               Telephone: (502) 582-2020
                               Facsimile: (502) 583-8007
             _________________________________________________________

                                               September 2, 2020

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       RE:    United States of America v. Scott Robinson
              Southern District of New York Case Number: 1:20-cr-00162-JPO-1

Dear Judge Oetken,

       My client, Scott Robinson, lives in the Middle District of Florida. He would like a brief
bail modification. Mr. Robinson requests his travel permission be broadened to travel to the
Western District of Kentucky to my office and be present in my office when he enters his plea on
September 16, 2020.

       Due to the Pandemic and problems with air travel, he will be driving to Louisville,
Kentucky by car. He requests 2 days to get to Louisville, stay one day and then 2 days to get
back to the Middle District of Florida.

       I have spoken to the Assistant United States Attorney who states that the United States
has no objection.

                                               Sincerely yours,
                                               s/ William M. Butler, Jr.

WMB,JR./kjsb
cc:  AUSA Sarah Mortazavi
     thru ECF


               Life Member “National Association of Criminal Defense Lawyer”
         Case
          Case1:20-cr-00162-JPO
               1:20-cr-00162-JPO Document
                                  Document26-1
                                           27 Filed
                                               Filed09/11/20
                                                     09/02/20 Page
                                                               Page21ofof21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_______________________________________
United States of America
       Plaintiff

v.                                                                          ORDER

                                                                            1:20-cr-00162-JPO
SCOTT ROBINSON
      Defendant
_______________________________________

       Upon application by the Defendant, SCOTT ROBINSON, the Court hereby finds and

orders as follows:

       The Defendant Scott Robinson is granted permission for his travel restriction to be

broadened to include the Western District of Kentucky so that he can visit his attorney’s office

and enter his plea on September 16, 2020.

       It is further ordered that Mr. Robinson will be allowed to travel to Western District of

Kentucky Monday, September 14, 2020, stay in the Western District of Kentucky September 16,

2020 and return to the Middle District of Florida by September 18, 2020.




SO ORDERED
Dated: New York, New York
       11 September 2020


                                             ________________________________________
                                             THE HONORABLE JOHN PAUL OETKEN
                                             UNITED STATES DISTRICT JUDGE
